Order entered September 21, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00704-CR

                          JEROME JOHNSON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. F01-53637-JH

                                        ORDER

       Before the Court is appellant’s September 17, 2021 first motion for an

extension of time to file his brief. Although the court reporter verified that no

reporter’s record was taken, the clerk’s record has not yet been filed. Appellant’s

brief is not due until thirty days after the clerk’s record is filed.

       We DENY appellant’s motion as premature.

                                                 /s/    ERIN A. NOWELL
                                                        JUSTICE